               Case 2:21-cv-00535-JLR Document 7 Filed 08/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10          JOSHUA TRENT KLIPPENSTEIN,                 CASE NO. C21-0535JLR

11                             Petitioner,             ORDER ADOPTING REPORT
                   v.                                  AND RECOMMENDATION
12
            WHATCOM COUNTY JAIL &
13
            SHERIFF,
14
                               Respondent.
15
            This matter comes before the court on the Report and Recommendation of United
16
     States Magistrate Judge Michelle L. Peterson. (R&R (Dkt. # 5).) Having carefully
17
     reviewed the Report and Recommendation, all other relevant documents, and the
18
     governing law, the court ADOPTS the Report and Recommendation (Dkt. # 27) and
19
     DISMISSES Petitioner Joshua Trent Klippenstein’s § 2241 petition for a writ of habeas
20
     corpus (Dkt. # 1).
21
     //
22


     ORDER - 1
               Case 2:21-cv-00535-JLR Document 7 Filed 08/13/21 Page 2 of 2




 1          A district court has jurisdiction to review a Magistrate Judge’s report and

 2   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must

 3   determine de novo any part of the magistrate judge’s disposition that has been properly

 4   objected to.” Id. The court reviews de novo those portions of the report and

 5   recommendation to which specific written objection is made. United States v.

 6   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). When no objections are

 7   filed, the court need not review de novo the report and recommendation. Wang v.

 8   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005).

 9          Here, no party has objected to the Report and Recommendation. (See Dkt.)

10   Indeed, Mr. Klippenstein previously failed to respond to an order to show cause why this

11   action should not be dismissed for failure to exhaust state court remedies. (OSC (Dkt. #

12   4); R&R at 1-2; see Dkt.) Thus, the court need not review de novo the Report and

13   Recommendation. See Wang, 416 F.3d at 1000. Moreover, the court has examined the

14   record, including the Report and Recommendation, and finds the Magistrate Judge’s

15   reasoning persuasive in light of that record. Accordingly, the court ADOPTS the Report

16   and Recommendation in its entirety. The Clerk is DIRECTED to send copies of this

17   order to the parties and to Magistrate Judge Peterson.

18          Dated this 13th day of August, 2021.

19

20                                                    A
                                                      JAMES L. ROBART
21
                                                      United States District Judge
22


     ORDER - 2
